Citation Nr: 0838866	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-00 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a Notice of Disagreement was timely filed with 
respect to a February 2003 rating decision.  


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to March 
1949.  He died in May 2002.  The appellant is the surviving 
spouse of the veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office in Manila, Republic of 
the Philippines, which determined that a notice of 
disagreement (NOD) filed in connection with claims of 
entitlement to service connection for the cause of the 
veteran's death and for accrued benefits denied in a February 
2003 rating action, was untimely.

A Board video conference hearing was held in October 2008, in 
Manila, Philippines, before the undersigned Acting Veterans 
Law Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c)(e) (West 2002) and 
who is rendering the determination in this case.

FINDINGS OF FACT

1.  The appellant/claimant in this case is the veteran's 
surviving spouse.

2.  In a February 2003 rating action, the RO denied claims of 
entitlement to service connection for the cause of the 
veteran's death and for accrued benefits.

3.  In August 2003, a letter was presented for the file by 
the appellant's daughter, and it is argued that this should 
be construed as a Notice of Disagreement (NOD) with the 
February 2003 rating determination.

4.  An untimely NOD was filed by the appellant/claimant in 
July 2006.

CONCLUSION OF LAW

An appropriate and timely NOD was not received within one 
year of the rating decision issued on February 20, 2003 
denying claims of entitlement to service connection for the 
cause of the veteran's death and for accrued benefits.  
38 U.S.C.A. §§ 7105(a), (b), (c) (West 2002); 38 C.F.R. §§ 
19.34, 20.101(c), 20.201, 20.300, 20.301, 20.302(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The issue in this case involves a question of law based 
solely on a retroactive review of the documents of file.  In 
this case, the law is determinative and there is no further 
evidence to be developed.  As such, the provisions of the 
VCAA are not applicable.  See generally Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (because the law, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable); Livesay v. Principi, 15 Vet. App. 165, 178 
(2001); Pierce v. Principi, 240 F. 3d. 1348 (Fed. Cir. 2001).  
Nonetheless, the Board notes that basic principles of due 
process have been observed in this case.  A Statement of the 
Case (SOC) issued in November 2006 notified the appellant of 
what was necessary with regard to filing a timely NOD.  She 
was notified that the Board would be considering the 
timeliness of her NOD in this matter.

Factual Background

In a decision issued in February 2003, the RO denied claims 
of entitlement to service connection for the cause of the 
veteran's death and for accrued benefits.  The appellant was 
notified of that decision by letter dated February 20, 2003, 
and of her appellate rights and time limitations for appeal.  

A statement authored by the appellant's daughter, and signed 
by her only, was received in August 2003.  This statement was 
untranslated (as will be explained translation of this 
document is not required, as it would have no bearing on the 
ultimate disposition of this case).  In March 2006, another 
statement was offered for the record by the appellant's 
daughter which expressed disagreement with the February 2003 
rating action.  In correspondence issued to the appellant 
from VA in March 2006, the letter from the daughter was 
returned to the appellant and she was informed that she 
herself must sign correspondence to VA, because only she was 
the claimant.

The appellant/claimant filed a NOD with the February 2003 
rating decision, received by VA in July 2006.  The appellant 
was notified that the NOD was not timely in an administrative 
determination made by the RO in July 2006.  

In a statement received in August 2006 (also construed as an 
NOD as to the timeliness issue), the appellant explained that 
the NOD had not been timely submitted because she had 
enlisted the help of her daughters in filing an NOD, who had 
not attended to the matter due to various problems of their 
own. 

In hearing testimony provided in October 2008, the appellant 
testified in effect that her daughter had prepared an NOD on 
her behalf, and noted that she usually signed letters 
prepared by the daughter.  



Legal Analysis

This case has come before the Board seeking appellate review 
of the RO's jurisdictional finding that the appellant did not 
submit a timely NOD in connection with claims of entitlement 
to service connection for the cause of the veteran's death 
and for accrued benefits which were denied in a February 2003 
rating decision.  See 38 C.F.R. §§ 19.34, 20.101(c) (an RO 
jurisdictional finding on timeliness of an NOD is an 
appealable issue).

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7104.  An NOD must (1) 
express disagreement with a specific determination of the 
agency of original jurisdiction (AOJ), i.e. the RO; (2) be 
filed in writing; (3) be filed with the AOJ; (4) be filed 
within one year after the date of mailing of notice of the 
AOJ decision; and (5) be filed by the claimant or the 
claimant's authorized representative.  38 C.F.R. §§ 20.201, 
20.300 (2008).

While special wording is not required, an NOD must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  38 
C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002).  The VA system is a non-adversarial, pro-claimant 
system wherein pro se filings are liberally and 
sympathetically construed.  Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 
324 (1991).

Following the denial of the claims in February 2003, the 
appellant's daughter provided a statement (untranslated) 
received in August 2003 referencing the appellant and medical 
attention.  This statement was not signed by the appellant.  
For purposes of this decision only, the Board will assume 
that this statement was intended as an NOD filed on behalf of 
the appellant in response to the February 2003 rating action, 
in terms of content.  

Thereafter, it was not until July 2006, that the appellant 
herself filed a NOD.  The written statement submitted by the 
appellant in July 2006 does not meet the regulatory 
requirements of a written document being filed at the AOJ 
within one year from the date of notice of denial, and hence 
it is untimely.  38 C.F.R. §§ 20.300, 20.302(a).  

The dispositive issue on appeal, therefore, is whether the 
August 2003 statement from the appellant's daughter may be 
construed as an appropriate and timely NOD.  Under governing 
law and regulations, an NOD must be in writing and may be 
filed by the claimant, the claimant's legal guardian, or such 
accredited representative, attorney, or authorized agent as 
may be selected by the claimant or legal guardian.  Not more 
than one recognized organization, attorney or agent will be 
recognized at any one time in the prosecution of a claim.  38 
U.S.C.A. § 7105(b)(2).

The provisions of 38 C.F.R. § 20.301(a) clarify that an NOD 
may be filed by a claimant's representative if a proper power 
of attorney or declaration of representation is on record or 
is filed with the NOD.  If an appeal is not filed by a person 
listed in 38 C.F.R. § 20.301(a) and the claimant is rated 
incompetent by VA or has a physical, mental, or legal 
disability which prevents the filing of an appeal on his or 
her own behalf, an NOD may be filed by a fiduciary appointed 
to manage the claimant's affairs by VA or a Court, or by a 
person acting as next friend if the appointed fiduciary fails 
to take needed action or no fiduciary has been appointed.  38 
C.F.R. § 20.301(b).

Effective from 2006, the appellant has been represented by 
the American Defenders of Bataan and Corregidor, Inc, which 
is the only representative of record.  There is no evidence 
of record that the appellant has a legal guardian or that one 
of her daughters was a recognized or accredited 
representative, attorney or agent.  See 38 C.F.R. §§ 14.627, 
14.628, 14.629.  Thus, the appellant's daughter had no 
authority to file an NOD on the appellant's behalf pursuant 
to 38 U.S.C.A. § 7105(b)(2).  The statutory and regulatory 
law is clear that an NOD can only be filed by a claimant and 
his/her authorized representative.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.301.  As a matter of law, the appellant's 
daughter had no standing to file an NOD on her behalf.  
Redding v. West, 13 Vet. App. 512 (2000).  For this reason, 
the Board finds that the statement from the appellant's 
daughter received in August 2003 was inadequate to be 
accepted as an NOD, and as such, the appeal period did not 
begin to toll.  Hauck v. Brown, 6 Vet. App. 518 (1994).  
Thereafter, it was not until 2006, that a valid NOD was filed 
by the appellant, and at that time, the NOD was untimely.

Pursuant to 38 C.F.R. § 3.109(b), time limits for filing may 
be extended in some cases on a showing of "good cause."  
However, in Corry v. Derwinski, 3 Vet. App. 231 (1992), the 
Court held that there is no legal entitlement to an extension 
of time, but that 38 C.F.R. § 3.109(b) commits the decision 
to the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that, where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was. Here, there is no evidence 
that the appellant filed for an extension.  As was previously 
stated, the record does not show that the appellant had any 
physical or mental disability which prevented the filing of a 
timely NOD in accordance with the applicable regulations; 
there is no indication that she has been deemed incompetent 
or that a fiduciary has been appointed on her behalf.

As a valid and timely NOD was not filed in this case 
following the denial of claims of entitlement to service 
connection for the case of the veteran's death and for 
accrued benefits in a February 2003 rating action, the Board 
does not have jurisdiction over those issues.  Without a 
timely NOD with the unfavorable determination by the AOJ, the 
Board has no jurisdiction to consider the merits of an appeal 
of such determination.  38 U.S.C.A. §§ 7105(c), 7108.  See 
Marsh v. West, 11 Vet. App. 468 (1998).  Since the law is 
dispositive in this matter, the claim must be denied because 
of the lack of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish that the appellant timely filed a NOD 
with respect to a February 2003 rating decision is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


